By the Court.
The causes assigned in the demurrer find no support in the allegations of the bill. The bill states that' the plaintiffs and many others formed a voluntary association for certain purposes specified, (none of which appear on the face of the bill, or are suggested by the demurrer, to have been unlawful,) the name of the association was afterwards changed by vote of its members at a regular meeting, funds of the association were deposited for its use in the name of its four trustees in a savings bank, one of those trustees has refused to join with his fellows in an assignment of those funds to their successors, and the bank will not transfer the funds without such an assignment. Upon such a case, the plaintiffs may maintain this bill in behalf of themselves and their associates. Lloyd v. Loaring, 6 Ves. 773. Story Eq. Pl. §§ 107 seq. Demurrer overruled.